                      UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF ALABAMA

In re                                                         Case No. 16-32457-WRS
                                                              Chapter 13

CASSANDRA LETELLA HOLSTON,

        Debtor.


                    ORDER DISMISSING BANKRUPTCY CASE

       The Chapter 13 Trustee filed a Motion to Dismiss (Doc. 64) this case because of a
default by the debtor in payments under the confirmed chapter 13 plan.

        The debtor filed an objection and a hearing was held on April 15, 2021.

      Upon representation of the parties, it appears that the debtor is still in default.
Therefore, it is

        ORDERED that the objection is OVERRULED and the motion is GRANTED.

        FURTHER ORDERED that the Chapter 13 Trustee's office shall file and serve on
all creditors a final accounting reflecting the receipts and disbursements in this case.

        Done this 16th day of April, 2021.




                                                         William R. Sawyer
                                                         United States Bankruptcy Judge

c:      Debtor
        Charles E. Grainger, Attorney for Debtor
        Sabrina L. McKinney, Trustee
        All Creditors

NOTICE: Any unpaid filing fees remain due and payable to the clerk of court. Failure to
pay the filing fee may result in additional collection proceedings.
